Title: From William Stephens Smith to Abigail Smith Adams, 14 October 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



My dear madam—
Washington Octr. 14th. 1814.

I have your letter of the 1st. inst. and yesterday visited Mr. Hellen & his family, they are all well and received no injury from the late invasion, they all however retired into the Country for a few day’s under great terror, the enemy however did not approach  their house nearer than the Palace, distant about one mile—I enclose the report of the naval Committee expressive of the gallant conduct of Capt. McDonough on the lake and with sincerity return your congratulations—I enclose also a letter I have received from our dear Caroline, in which she expresses herself in terms of great satisfaction—Tomorrow come on the great question for the temporary removal of the seat of Government from the City of Washington, and from appearances to-day I think it possible it will pass the House—after very evas and animated debate extended from day to day untill language is exhausted and patience wore out, I send you the Bill for your contemplation and amusement I address’d a Report to the Judge, I originally intended it for the President, but having in the first instance inadvertedly franked it, I could not address it, as I at first proposed, it will however answer the same end as you have no doubt had the perusal of it—
I am more pleasantly situated than I was the last Meeting of Congress, myself & two friends have taken the rooms formerly occupied By Mr. Otis & his family to the exclusion of all others
The Committee of ways and means have reported and the Subject is made the order of the day for monday next, the sine qua nons of the British administration have united all parties, and the tax bills will pass, I shall vote for them, and leave the administration to account to the nation for their expenditure—It however appears to me primary essention that the removal of the seat of Government should first be attained, least the treasure of the nation might be expended, in the premature rebuilding of the ruins of this devoted City—I than our dear Susan for her post cript, my love & respects to all—Yours truely and affectionaly
W.S. Smith